Citation Nr: 0016486	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to July 
1962.  He died in February 1994.  The appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision that denied service 
connection for the cause of the veteran's death.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

During his lifetime, the veteran had no established service-
connected disabilities.

The veteran served on active duty in the Air Force September 
1947 to July 1962.  His service medical records show that 
when he was being treated for gastroenteritis in May 1948, he 
reported he smoked tobacco, apparantly 3/4 pack per day (the 
Board notes that the exact amount is unclear on the 
document).  The June 1962 service separation examination 
noted normal lungs, and the chest X-ray was normal.  Service 
medical records do not show lung cancer. 

The file shows that the veteran and the appellant were 
married in October 1964.

In January 1994, the veteran filed a claim for compensation 
or pension benefits.  He did not mention lung cancer or other 
respiratory problems.

With his January 1994 claim, the veteran submitted copies of 
medical records from August 1987 which show he was treated 
for gall bladder problems and underwent a cholecystectomy.  
In a report of a medical history from the time of the August 
1987 treatment, the veteran reported that he smoked one pack 
of cigarettes per day and had smoked for 30 years.  Also 
submitted in January 1994 were private medical records that 
show he was evaluated for abdominal complaints in May and 
June 1993.  A May 1993 chest x-ray showed chronic obstructive 
pulmonary disease (COPD).

Medical records from December 1993 show the veteran was 
primarily treated for increasing back pain since 
Thanksgiving.  He also reported chest pain, shortness of 
breath, and other symptoms, and he gave a history of smoking 
one pack per day of cigarettes.

In a January 1994 statement, Jack Horton, M.D., reported that 
on that day he saw the veteran for complaints which included 
increasing shortness of breath since the previous 
Thanksgiving.  It was reported that the veteran was 64 years 
old and had a positive smoking history of having smoked at 
least one pack per day for 55 years.  Chest X-ray and history 
suggested lung cancer.  The veteran was referred to another 
doctor for further evaluation.

In a February 1994 statement, Steven Musto, M.D., noted that 
the veteran was evaluated on referral, beginning in January 
1994, for complaints which included shortness of breath since 
the previous Thanksgiving.  The doctor noted that the veteran 
had a smoking history of one pack per day for 55 years to the 
present time, and had his first cigarette when he woke up in 
the morning.  It was noted that that there was no previous 
history of chronic lung disease.  The doctor described 
diagnostic tests, including a bronchoscopy and biopsy, which 
were performed beginning in January 1994.  The diagnosis was 
small cell carcinoma of the lung.  Severe COPD was also 
noted.  The doctor indicated the lung cancer was advanced and 
there was a poor prognosis.

The official certificate of the veteran's death shows that he 
died at home in February 1994 of lung cancer.  No 
contributory causes of his death were listed.

In a March 1994 statement, Nicholas J. Robert, M.D., noted he 
had treated the veteran for metastatic lung cancer, and the 
veteran died in February 1994.

In March 1994, the appellant filed a claim for service 
connection for the cause of the veteran's death.  She 
asserted that his fatal lung cancer was due to smoking which 
started in service.  

In a September 1994 statement, the appellant reported that 
she met her husband in January 1962 and they were married in 
October 1964.  She said that he smoked as long as she knew 
him, and that to the best of her knowledge he smoked while he 
was in the service.  

In a September 1994 statement, the veteran's brother said 
that to the best of his knowledge the veteran did not smoke 
prior to service, and that he knew from his own observation 
the veteran smoked throughout his military service.  

In April 1997 statements, the appellant reported that the 
veteran began smoking when he entered service and was given 
free cigarettes; that he continued to smoke until his death; 
that he smoked about 2 packs per day; and he died as the 
result of smoking.

In a November 1997 statement, Thomas McCabe, M.D., reported 
that the medical history recorded earlier at his office (he 
practiced in the professional corporation with Dr. Musto) was 
inaccurate when it reported that the veteran started smoking 
when he was 9 years old.  Dr. McCabe said the veteran had 
lived on a wheat farm and had no access to cigarettes until 
he joined the military in 1947, which is when he began 
smoking.  

In a November 1997 statement, the appellant referred to the 
above statement as an "amended" doctor's report.  The 
appellant also essentially asserted that the veteran did not 
smoke before service, noting that he grew up on a farm during 
the depression and would not then have had money to buy 
cigarettes.  The appellant said essentially the same in later 
statements.

The appellant testified at a Travel Board hearing at the RO 
in May 2000.  She argued that the veteran became addicted to 
nicotine in service and this led to his death years later 
from lung cancer.  She related that her husband started 
smoking after he entered service and was given free 
cigarettes.  She said she met her husband about the time he 
was discharged from service.  She said he never smoked before 
service because he grew up poor on a farm and had no access 
to cigarettes.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for a malignant tumor will be presumed if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for an injury or disease attributable to 
the use of tobacco products during service is prohibited as 
to claims filed after June 9, 1998, but the appellant filed 
her claim before then, and thus consideration may be given to 
her claim under the prior law which permitted service 
connection when nicotine addiction, leading to disability, 
began in service.  See 38 U.S.C.A § 1103; VAOPGCPREC 19-97.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions on such matters are not 
competent evidence and do not serve to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  For a 
claim of service connection for the cause of the veteran's 
death to be well grounded, there must be competent medical 
evidence that an established service-connected disorder 
caused or contributed to death, or medical evidence that the 
conditions involved in death are linked to service or to an 
established service-connected condition.  Ruiz v. Gober, 10 
Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 423 
(1995).

During the veteran's lifetime, he had no service-connected 
disabilities, and there is nothing in the record to suggest 
that his fatal lung cancer was present during service or for 
many years thereafter.  The appellant contends that the 
veteran incurred nicotine dependence during his military 
service (1947-1962), and that such condition caused him to 
smoke for many years, which led to lung cancer, which led to 
his death in 1994.  

The evidence is mixed as to whether the veteran started 
smoking before service or started smoking during service.  
The earliest contemporaneous evidence related to smoking 
reflects the veteran was smoking in early 1948, only months 
after entering service.  There is an isolated notation in 
1987 that the veteran had a history of smoking for 30 years, 
but such history contradicts the contemporaneous 1948 record 
of cigarette smoking.  Medical evidence obtained from the 
veteran himself when being treated in early 1994 reflects 
that he had a history of smoking for 55 years, or well prior 
to service.  This would have made the veteran about 9 years 
old when he started smoking.  The veteran's brother states he 
knew from first hand knowledge that the veteran smoked during 
service, and to the best of his knowledge he did not smoke 
before service.  The veteran's wife did not know the veteran 
until near the time that he left service, and she has no 
personal knowledge of whether he smoked before service.  She 
asserts that he grew up on a farm during poor times and did 
not have money for cigarettes.  This same general account, as 
to no smoking before service, is contained in the 1997 
statement by Dr. McCabe, given after the veteran's death, but 
circumstances suggest the doctor only recited information 
recently provided to him by the appellant.

In any event, even assuming that the veteran started to smoke 
during service, no competent medical evidence has been 
submitted to show that he developed a chronic addiction to 
nicotine during service.  Moreover, no competent medical 
evidence has been submitted to show that his fatal lung 
cancer, which developed many years after service, was caused 
by smoking during service, as opposed to many years of 
smoking after service.  Without such competent medical 
evidence, the claim for service connection for the cause of 
the veteran's death is implausible, and the claim must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Davis v. 
West, 13 Vet.App. 178 (1999).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

